EXHIBIT 10.17
CHANGE OF CONTROL AGREEMENT
Name
Address
City, State
Dear Name:
This Change of Control Agreement (“Agreement”) is entered into effective this xx
day of xx, 200x between you and Dole Food Company, Inc. You are a key executive
at Dole and an integral part of its management. We recognize that the
possibility of a change of control of Dole may result in the departure or
distraction of management to the detriment of Dole and its stockholders. We wish
to assure you of fair severance should your employment terminate in specified
circumstances following a change of control of Dole and to assure you of certain
other benefits upon a change of control. The capitalized terms used in this
Agreement either are defined in the Appendices at the end of this Agreement or
otherwise are defined in the body of this Agreement. In consideration of your
continued employment with Dole and other good and valuable consideration, you
and Dole agree as follows:
1. Benefits Following Change of Control and Termination of Employment:
     (a) If, during the period beginning on the Change of Control Date and
ending on the second anniversary of the date on which the Change of Control
becomes effective (a “Protected Period”), your employment is terminated, you (or
your beneficiaries, if you are deceased at the time of payment) will receive the
amounts and benefits stated in Exhibit A attached at the end of this letter
agreement, unless your employment is (i) Terminated by us for Cause or
(ii) Terminated by you other than for Good Reason, in which event, section 1(b)
will control. A termination to which this section 1(a) and Exhibit A applies is
called a “Qualified Termination.” For all purposes of this Agreement, if a
Fundamental Transaction or an Asset Sale becomes effective or is consummated
that constitutes a Change of Control, you shall be deemed for all purposes of
this Agreement to be employed by the Corporation on the Change of Control Date
if you were employed by the Corporation on the later of (x) the date of the
first public disclosure that an agreement with respect to such Fundamental
Transaction or Asset Sale has been entered into or (y) the date that is 270
calendar days prior to the date on which such Fundamental Transaction or Asset
Sale becomes effective or is consummated, and the Change of Control Date shall
be deemed to be such later date, if, after such later date and prior to the date
on which such Fundamental Transaction or Asset Sale becomes effective or is
consummated, your employment with Dole is either (1) Terminated by you on
account of an event or events that would constitute Good Reason if such event or
events occurred after a Change of Control Date, or (2) Terminated by us other
than on account of an event or events that would constitute Cause if such event
or events occurred after a Change of Control Date.
     (b) If, during a Protected Period, your employment is (i) Terminated by us
for Cause or (ii) Terminated by you other than for Good Reason, this Agreement
will terminate and our only obligation to you under this Agreement will be the
timely payment of Accrued Obligations. If your employment is terminated because
of death, we will pay the Accrued Obligations to your estate or beneficiary, as

1



--------------------------------------------------------------------------------



 



applicable, in a lump sum in cash or equivalent within 30 days of the date on
which we are first informed of your death.
     (c) Any amount payable under this Agreement that is not paid when due will
accrue interest at the prime rate as from time to time in effect at Wells Fargo
Bank, N.A., or its successors or assigns, until paid in full.
2. Termination: For all purposes of this Agreement, if your employment is
terminated during a Protected Period (a “Termination”), the Termination will
fall into one of four possible categories: (a) Termination by us for Cause;
(b) Termination by us other than for Cause; (c) Termination by you for Good
Reason; and (d) Termination by you other than for Good Reason. Any Termination
by us for Cause other than by your death, or Termination by you for Good Reason,
shall be communicated by Notice of Termination to the other party hereto given
in accordance with section 16. This Agreement is intended by you and us only to
define the different ways in which your employment can terminate during a
Protected Period and the exclusive consequences of that termination in terms of
payments by us. Nothing in this Agreement shall (1) be construed as creating an
express or implied contract of employment, changing your status as an employee
at will, giving you any right to be retained in the employ of Dole, or giving
you the right to any particular level of compensation or benefits nor
(2) interfere in any way with the right of Dole to terminate your employment at
any time with or without Cause, subject in either case to any express payment
obligations of Dole under section 1 and Exhibit A in the case of a Termination.
3. No Mitigation of Damages; Withholding.
     (a) Your rights under this Agreement will be considered severance pay in
consideration of your past service and your continued service from the date of
this Agreement. You will not have any duty to mitigate your damages or reduce
our payments to you under this Agreement by seeking future employment. The
amounts payable to you under this Agreement will not be reduced or subject to
repayment to us as a result of any compensation you may receive from future
employment.
     (b) All payments required to be made by us to you under this Agreement will
be subject to the withholding of such amounts, if any, relating to tax and other
payroll deductions as we may reasonably determine we should withhold pursuant to
law or regulation.
     (c) Except as set forth in Exhibit A, our obligation to make the payments
provided for in this Agreement and otherwise to perform our obligations under
this Agreement will not be subject to any set-off, counterclaim, recoupment,
defense or other claim, right or action that we may have against you.
4. Release. Notwithstanding anything to the contrary in this Agreement, our
obligation to make any payment provided for in this Agreement upon or after a
termination of service (other than as a result of your death) is expressly made
subject to and conditioned upon (a) your prior execution of a release
substantially in the form of Exhibit C, attached at the end of this Agreement,
within 90 days after the date of Termination and (b) such release becoming
effective and irrevocable in accordance with its terms, within 90 days after the
date of Termination. Pending the delivery of the release and expiration of any
and all applicable statutory waiting periods, no such payment will be due
hereunder.

2



--------------------------------------------------------------------------------



 



5. Employee Covenants.
     (a) Unauthorized Disclosure. You shall not, during the term of this
Agreement and thereafter, make any Unauthorized Disclosure. For purposes of this
Agreement, “Unauthorized Disclosure” shall mean your disclosure without the
prior written consent of Dole to any person, other than an employee of Dole or a
person to whom disclosure is reasonably necessary or appropriate in connection
with your performance of your duties as an employee and/or officer of Dole, of
any confidential information relating to the business or prospects of Dole
including, but not limited to, any confidential information with respect to any
of Dole’s customers, products, methods of distribution, strategies, business and
marketing plans and business policies and practices, except (i) to the extent
disclosure is or may be required by law, by a court of law or by any
governmental agency or other person or entity with apparent jurisdiction to
require you to divulge, disclose or make available such information or (ii) in
confidence to an attorney or other advisor for the purpose of securing
professional advice concerning your personal matters provided such attorney or
other advisor agrees to observe these confidentiality provisions. Unauthorized
Disclosure shall not include your use or disclosure, without consent, of any
information known generally to the public or known within Dole’s trade or
industry (other than as a result of disclosure by you in violation of this
section 5(a)). This confidentiality covenant has no temporal, geographical or
territorial restriction.
     (b) Conflict of Interest. During the period of your employment with Dole,
you shall not, directly or indirectly, without the prior written consent of
Dole, own, manage, operate, join, control, be employed by, consult with or
participate in the ownership, management, operation or control of, or be
connected with (as a stockholder, partner, or otherwise), any business,
individual, partner, firm, corporation or other entity that competes, directly
or indirectly, with Dole; provided, however, that your “beneficial ownership”
(as that term is defined in Rule 13d-3 under the Exchange Act), either
individually or as a member of a “group” for purposes of Section 13(d)(3) under
the Exchange Act and the regulations promulgated thereunder, of not more than
two percent (2%) of the voting stock of any publicly-held corporation shall not
be a violation of this Agreement.
     (c) Non-Solicitation. During the period of your employment with Dole and
for a period of twenty-four (24) months following immediately thereafter (the
“Restricted Period”), you shall not, either directly or indirectly, alone or in
conjunction with another person, interfere with or harm, or attempt to interfere
with or harm, the relationship of Dole, with any person who at any time was an
employee, consultant, supplier, licensor, licensee, contractor, agent, strategic
partner, distributor or customer of Dole or otherwise had a business
relationship with Dole. In addition, during the Restricted Period, you shall
not, either directly or indirectly, alone or in conjunction with another person,
except as otherwise agreed to in writing by Dole, solicit, induce or recruit the
employment or services of (whether as an employee, officer, director, agent,
consultant or independent contractor), or encourage to change such person’s
relationship with Dole, any individual who, at the time of such solicitation,
inducement or recruitment or at any time during the twelve months preceding the
date thereof, was an employee, officer, director, or individual serving as a
consultant or independent contractor of Dole.
     (d) Remedies. You acknowledge that you have carefully read and considered
all the terms and conditions of this Agreement, including the restraints imposed
upon you pursuant to this section 5. You agree that each of the restraints
contained herein are necessary for the protection of the goodwill, confidential
information, trade secrets and other legitimate interests

3



--------------------------------------------------------------------------------



 



of Dole; that each and every one of these restraints is reasonable in respect to
subject matter, length of time and geographic area; and that these restraints,
individually or in the aggregate, will not prevent you from obtaining other
suitable employment during the period in which you are bound by such restraints.
You and Dole further agree that Dole would not have entered into this Agreement
but for the inclusion of such covenants herein. You agree that any breach of the
terms of this section 5 would result in irreparable injury and damage to Dole
for which Dole would have no adequate remedy at law; you therefore also agree
that in the event of said breach or any threat of breach, Dole shall be entitled
to an immediate injunction and restraining order to prevent such breach and/or
threatened breach and/or continued breach by you and/or any and all persons
and/or entities acting for and/or with you, without having to prove damages or
posting a bond, in addition to any other remedies to which Dole may be entitled
at law or in equity. The terms of this section 5(d) shall not prevent Dole from
pursuing any other available remedies for any breach or threatened breach
hereof, including but not limited to the recovery of damages from you. Should a
court or arbitrator determine, however, that any provision of this section 5 is
unreasonable, either in period of time, geographical area, or otherwise, the
parties hereto agree that the covenants should be interpreted and enforced to
the maximum extent which such court or arbitrator deems reasonable.
     The provisions of this section 5 shall survive any termination of this
Agreement or your employment with Dole, and the existence of any claim or cause
of action by you against Dole, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement by Dole of the
covenants and agreements of this section 5; provided, however, that this
paragraph shall not, in and of itself, preclude you from defending yourself
against the enforceability of the covenants and agreements of this section 5.
6. Indemnification: In any circumstance where, under our certificate of
incorporation or by-laws, we have the power to indemnify or advance expenses to
you in respect of any judgments, fines, settlements, losses, costs or expenses
(including attorneys’ fees) of any nature relating to or arising out of your
activities as an agent, employee, officer or director of Dole or in any other
capacity on behalf of or at the request of Dole, we agree that, if you have
undergone a Qualified Termination, we will promptly, on written request,
indemnify and advance expenses to you to the fullest extent permitted by
applicable law, including but not limited to making such findings and
determinations and taking any and all such actions as we may, under applicable
law, be permitted to have the discretion to take so as to effectuate such
indemnification or advancement. Such agreement by Dole will not be deemed to
impair any other obligation of Dole respecting indemnification of you otherwise
arising out of this or any other agreement or promise of Dole or under our
certificate of incorporation or by-laws.
7. Binding Agreement. This Agreement will be binding upon and inure to the
benefit of you and Dole and will be enforceable by your personal or legal
representatives or successors. If you die during a Protected Period while any
amounts would still be payable to you under this Agreement at the time of your
death, then such amounts will be paid to your estate, or such rights will remain
exercisable by your estate, respectively, in accordance with the terms of this
Agreement. This Agreement will not otherwise be assignable by you.
8. Successors. This Agreement will inure to and be binding upon Dole’s
successors, including, without limitation, any successor to all or substantially
all of Dole’s business and/or assets. Dole will require any such successor to
all or substantially all of the business and/or assets of Dole by sale,
transfer, merger (where Dole is not the surviving corporation), consolidation,
recapitalization,

4



--------------------------------------------------------------------------------



 



reorganization, lease, distribution, spin-off or otherwise, to expressly assume
in writing this Agreement, unless it is assumed by operation of law. This
Agreement will not otherwise be assignable by Dole.
9. Arbitration. Any controversy or claim arising out of or relating to this
Agreement, or the breach thereof, will be submitted to final and binding
arbitration, to be held in Los Angeles County, California, before a single
arbitrator, in accordance with California Civil Procedure Code §§ 1280 et seq.
The arbitrator will be selected by mutual agreement of you and us or, if you and
we cannot agree, then by striking from a list of arbitrators supplied by the
American Arbitration Association. The arbitrator will issue a written opinion
revealing, however briefly, the essential findings and conclusions upon which
the arbitrator’s award is based. Judgment upon the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction. We will pay the
arbitrator’s fees and arbitration expenses and any other costs associated with
the arbitration hearing. You and we will each bear our respective deposition,
witness, expert and attorneys’ fees and other expenses as and to the same extent
as if the matter were being heard in court. If, however, any party prevails on a
statutory claim that affords the prevailing party attorneys’ fees and costs, or
if there is a written agreement providing for fees and costs, then the
arbitrator will award reasonable fees to the prevailing party in accordance with
the statute or the written agreement, as appropriate. Any dispute as to the
reasonableness of any fee or cost will be resolved by the arbitrator. Nothing in
this section 9 will affect your or our ability to seek from a court injunctive
or equitable relief.
10. Confidentiality. Except as may be necessary to enter or execute judgment
upon an arbitration award or to the extent required by applicable law, all
claims, defenses and proceedings (including, without limitation, the existence
of a controversy, the fact that there is an arbitration proceeding and the
content of the pleadings, papers, orders, hearings, trials or awards in the
arbitration) will be treated in a confidential manner by the arbitrator, the
parties and their counsel, each of their agents and employees and all others
acting on behalf of or in concert with them. Any controversy relating to the
arbitration, including, without limitation, any action to prevent or compel
arbitration or to confirm, correct, vacate or otherwise enforce an arbitration
award, will be filed under seal with the court, to the extent permitted by law.
11. Restraint on Alienation. None of your benefits, payments, proceeds or claims
under this Agreement will be subject to any claim of any creditor and, in
particular, the same will not be subject to attachment or garnishment or other
legal process by any creditor, nor will you have any right to alienate,
anticipate, commute, pledge, encumber or assign any of the benefits or payments
of proceeds that you may expect to receive, contingently or otherwise, under
this Agreement. Notwithstanding the preceding sentence, benefits that are in pay
status may be subject to a garnishment or wage assignment or authorized or
mandatory deductions made pursuant to a court order, a tax levy or applicable
law or your elections.
12. Termination Prior to Change of Control Date. Notwithstanding section 15, but
subject to the last sentence of section 1(a), if, prior to the first Change of
Control Date, your employment with Dole terminates, then all of your rights
under this Agreement terminate, and this Agreement will be deemed to have been
terminated on the date of your termination.
13. Strict Compliance; Severability; Integration. Your or our failure to insist
upon strict compliance with any provision of this Agreement or the failure to
assert any right you or Dole may have hereunder, including, without limitation,
your right to terminate for Good Reason or our right to terminate for Cause,
will not be deemed to be a waiver of such provision or right with respect to any
subsequent lack of compliance, or of any other provision of or right under this
Agreement. The invalidity or

5



--------------------------------------------------------------------------------



 



unenforceability of any provision of this Agreement will not affect the validity
or enforceability of any other provision of this Agreement. This Agreement
contains the entire agreement between you and Dole with respect to the subject
matter hereof and supersedes, with respect to the subject matter hereof, all
prior or contemporaneous agreements, understandings and negotiations, whether
oral or written, between you and Dole, including without limitation any
employment agreement, change of control agreement, offer letter or other
agreement, if any; and any such employment agreement, change of control
agreement, offer letter or other agreement, if any, shall be null and void to
the extent it provides for any payment or benefit to you contingent upon the
occurrence (alone or with other events) of a Change of Control or an event that
is otherwise deemed to be comprehended by the term “change of control.” You and
Dole acknowledge and agree that no representations, inducements, promises or
agreements, orally or otherwise, have been made by you or Dole regarding the
subject matter hereof that are not contained in this Agreement, and that no
other agreement, statement or promise not contained herein shall be valid or
binding with respect to the subject matter hereof.
14. Choice of Law: This Agreement is made in, and will be governed by, the laws
of the State of California, without regard to the choice of laws or conflict of
laws principles or rules of the State of California or of any other
jurisdiction.
15. Modification or Termination of this Agreement: After the first Change of
Control Date, this Agreement may only be modified or terminated by a writing
signed by both you and us. Before the first Change of Control Date, we may
unilaterally modify or terminate this Agreement, but such unilateral
modification or termination will not be effective until the second anniversary
of the date on which we first give you express written notice of the unilateral
modification or termination (the “Modification Effective Date”); provided,
however, that the unilateral modification or termination shall never become
effective if (1) a Change of Control Date occurs before the Modification
Effective Date and (2) your employment is terminated during the Protected Period
in respect of such Change of Control Date. Nothing in this section 15 shall in
any way eliminate, diminish or restrict the effect of section 12. This Agreement
shall continue in full force and effect until it is terminated in accordance
with the terms of this Agreement.
16. Notices. All notices and other communications under this Agreement must be
in writing and must be given by hand delivery to the other party, by reputable
overnight courier or by registered or certified mail, return receipt requested,
postage prepaid, addressed as follows:
If to you:
Name
Address
City, State
 
If to Dole:
Dole Food Company, Inc.
One Dole Drive
Westlake Village, California 91362-7300
Attention: President

with a copy to:
Dole Food Company, Inc.
One Dole Drive
Westlake Village, California 91362-7300
Attention: General Counsel

6



--------------------------------------------------------------------------------



 



or to such other address as either party will have furnished to the other in
writing in accordance herewith. Notice and communications will be effective when
actually received by the addressee.
17. Section 409A Compliance.
     (a) The parties agree that this Agreement is intended to comply with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”) and the regulations and guidance promulgated thereunder
(“Section 409A”) or an exemption from Section 409A. The Agreement shall be
administered and interpreted so as to avoid a “plan failure” within the meaning
of Code Section 409A. However, no guarantee or commitment is made that the
Agreement shall be administered in accordance with the requirements of Code
Section 409A, with respect to amounts that are subject to Section 409A, or that
it shall be administered in a manner that avoids the application of Code
Section 409A, with respect to amounts that are not subject to Section 409A.
     (b) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.” If you are deemed on the date of termination to
be a “specified employee” within the meaning of that term under
Section 409A(a)(2)(B) of the Code, then with regard to any payment or the
provision of any benefit (whether under this Agreement or otherwise) that is
considered deferred compensation under Section 409A payable on account of a
“separation from service,” and that is not exempt from Section 409A as
involuntary separation pay or a short-term deferral (or otherwise), such payment
or benefit shall be made or provided at the date which is the earlier of (i) the
expiration of the six (6)-month period measured from the date of your
“separation from service” or (ii) the date of your death (the “Delay Period”).
Upon the expiration of the Delay Period, all payments and benefits delayed
pursuant to this section 17(b) (whether they would have otherwise been payable
in a single sum or in installments in the absence of such delay) shall be paid
or reimbursed to you in a lump sum, and any remaining payments and benefits due
under this Agreement shall be paid or provided in accordance with the normal
payment dates specified for them herein.
     (c) With regard to any provision herein that provides for reimbursement of
costs and expenses or in-kind benefits, except as permitted by Section 409A of
the Code, all such payments shall be made on or before the last day of calendar
year following the calendar year in which the expense occurred.
     (d) Each payment made under this Agreement shall be treated as a “separate
payment” within the meaning of Section 409A.

7



--------------------------------------------------------------------------------



 



Please indicate your acceptance of and agreement to the terms of this Change of
Control Agreement by signing and dating below, where indicated, and returning a
signed copy to us.
Sincerely,
DOLE FOOD COMPANY, INC.

         
Title:
       
 
 
 
   
 
        Agreed and Accepted:    
 
       
 
 
Date:
       
 
 
 
   

8



--------------------------------------------------------------------------------



 



APPENDIX 1
Definitions
“Accrued Obligations” shall mean the sum of (1) your annual base salary through
the date of Termination to the extent not theretofore paid and (2) any
compensation previously deferred by you (together with any accrued interest or
earnings thereon) pursuant to outstanding elections and/or any accrued vacation
pay or paid time off, in each case to the extent not theretofore paid; provided,
that if your employment is Terminated by us for Cause, other than your death,
the date of Termination, for purposes of this definition of Accrued Obligations,
shall be deemed to be the date on which Notice of Termination was given. For the
avoidance of doubt, and notwithstanding any other provision in this Agreement,
“Accrued Obligations” shall not include benefits payable under the Dole Food
Company, Inc. Excess Savings Plan, the Dole Food Company, Inc. Supplementary
Executive Retirement Plan, Non-Employee Directors Deferred Cash Compensation
Plan or any predecessor or successor to either plan.
“Affiliate” shall have the meaning ascribed in Rule 12b-2 promulgated under the
Exchange Act.
“Associate” shall have the meaning ascribed in Rule 12b-2 promulgated under the
Exchange Act.
“Change of Control” shall have the meaning set forth in Appendix 2.
“Change of Control Date” shall mean the first date after the date of this
Agreement on which a Change of Control occurs, except as set forth in the last
sentence of section 1(a).
“Disability” shall have the meaning ascribed to such term in your governing
long-term disability plan, or if no such plan exists, shall mean your absence
from, or inability to perform duties for, Dole on a full-time basis for 90
consecutive business days or 120 business days in any period of 180 business
days as a result of mental or physical illness or injury that is total and
permanent, as determined by a physician selected by us or our insurers and
acceptable to you or your legal representative (such agreement as to
acceptability not to be withheld unreasonably) and that is not susceptible to
reasonable accommodation.
“Notice of Termination” shall mean a written notice which (1) indicates the
specific termination provision in this Agreement relied upon, and (2) to the
extent applicable, sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of your employment under the
provision so indicated.
“Termination by us for Cause,” “Terminated by us for Cause” and “Cause” shall
mean Dole’s termination of your employment with Dole (during a Protected Period)
pursuant (except under clause (e), below, in which case Dole need not send a
Notice of Termination) to a Notice of Termination given within 120 days
following our becoming aware of the occurrence of any one or more of the
following to the extent (in the case of clause (b) or (c) if remediable) not
remedied in a reasonable period of time after receipt by you of written notice
from us specifying such occurrence (any termination of your employment by Dole
that is not a Termination by us for Cause will be deemed to be a “Termination by
us other than for Cause”):
     (a) You are convicted of, or plead guilty or nolo contendere to, a felony;
     (b) You commit an act of gross misconduct in connection with the
performance of your duties;

9



--------------------------------------------------------------------------------



 



     (c) You demonstrate habitual negligence in the performance of your duties;
     (d) You commit an act of fraud, misappropriation of funds or embezzlement
in connection with your employment by Dole;
     (e) Your death; or
     (f) Your Disability.
“Termination by you for Good Reason” “Terminated by you for Good Reason” and
“Good Reason” means your resignation of employment with Dole (during the
Protected Period) within 120 days following the occurrence of one or more of the
following to the extent not remedied in a reasonable period of time after
receipt by Dole of written notice from you specifying such occurrence, without
your express written consent (any termination of your employment by you that is
not a Termination by you with Good Reason will be deemed to be a “Termination by
you other than for Good Reason”):
     (a) Whether direct or indirect, a significant diminution of your authority,
duties, responsibilities or status inconsistent with and below those held,
exercised and assigned in the ordinary course during the 90 day period
immediately preceding the Change of Control Date, excluding any such significant
diminution that (i) begins prior, and ends on or prior, to the date on which a
Fundamental Transaction or Asset Sale becomes effective or is consummated that
constitutes a Change of Control, and (ii) results from the affirmative and
negative pre-closing operating covenants applicable to Dole contained in the
definitive transaction agreements providing for such Fundamental Transaction or
Asset Sale.
     (b) The assignment to you of duties that are inconsistent (in any
significant respect) with, or that impair (in any significant respect) your
ability to perform, the duties customarily assigned to an executive holding the
position you held immediately prior to the Change of Control Date in a
corporation of the size and nature of Dole, or, if you were employed prior to
termination by a Subsidiary or business unit of the Corporation, in a subsidiary
or business unit of the size and nature of the Subsidiary or business unit of
the Corporation in which you were employed;
     (c) Relocation of your primary office more than 35 miles from your current
office on the Change of Control Date;
     (d) Any material breach by us of this Agreement or any other agreement with
you;
     (e) The failure of a successor to Dole (in any transaction that constitutes
a Change of Control), to assume in writing our obligations to you under this
Agreement or any other agreement with you, if the same is not assumed by such
successor by operation of law;
     (f) Any reduction in your base salary below your base salary in effect on
the Change of Control Date (or if your base salary was reduced within 180 days
before the Change of Control Date, the base salary in effect immediately prior
to such reduction); or
     (g) The failure of Dole or any successor to continue in effect any
equity-based or non-equity based incentive compensation plan (whether annual or
long-term) in effect immediately prior to the Change of Control Date, or a non
de minimis reduction, in the aggregate, in your participation in any

10



--------------------------------------------------------------------------------



 



such plans (based upon (1) in the case of equity based plans, the average grant
date fair value of your awards under such plans over the three years preceding
the Change of Control Date (or such lesser period following the Dole’s initial
public offering that you were employed by Dole or any successor) or (2) in the
case of non-equity based plans, your target award under such plans for the
performance period in which the Change of Control Date occurs), unless you are
afforded the opportunity to participate in an alternative incentive compensation
plan of reasonably equivalent value; provided that a reduction in the aggregate
value of your participation in any such plans of not more than 5% in connection
with across-the-board reductions or modifications affecting all executives with
Change of Control Agreements containing terms substantially identical to your
Agreement shall not constitute Good Reason (all determinations under this clause
(g) shall be made in good faith by the corporate compensation and benefits
committee of the board of directors of Dole or any successor in its sole
discretion); or
     (h) Any reduction in the aggregate value of benefits provided to you, as in
effect on the Change of Control Date; provided that a reduction in the aggregate
value of benefits of not more than 5% in connection with across-the-board
reductions or modifications affecting all executives with Change of Control
Agreements containing terms substantially identical to your Agreement shall not
constitute Good Reason. All determinations under this clause (h) shall be made
in good faith by the corporate compensation and benefits committee of the board
of directors of Dole or any successor in its sole discretion. As used herein,
“benefits” shall include all deferred compensation, retirement, pension, health,
medical, dental, disability, insurance, automobile, and similar benefits.

11



--------------------------------------------------------------------------------



 



APPENDIX 2
Additional Definitions
“Change of Control” shall be deemed to occur if and as of the first day that any
one or more of the following conditions are satisfied, whether accomplished
directly or indirectly, or in one or a series of related transactions:
     (1) any “Person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), other than
(a) David H. Murdock or (b) following the death of David H. Murdock, the trustee
or trustees of a trust created by David H. Murdock, becomes the “Beneficial
Owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Corporation representing 20% or more of the
combined voting power of the Corporation’s then outstanding securities;
     (2) individuals who, as of the date hereof, constitute the Board of
Directors of the Corporation (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board; provided, however, that any
individual who becomes a director subsequent to the date hereof whose election,
or nomination for election by the Corporation’s stockholders, was approved by a
vote of at least two-thirds of the directors then comprising the Incumbent Board
shall be considered as though such individual were a member of the Incumbent
Board, unless the individual’s initial assumption of office occurs as a result
of either an actual or threatened election contest or other actual or threatened
tender offer, solicitation of proxies or consents by or on behalf of a Person
other than the Board;
     (3) a reorganization, merger, consolidation, recapitalization, tender
offer, exchange offer or other extraordinary transaction involving Dole (a
“Fundamental Transaction”) becomes effective or is consummated, unless: (a) more
than 50% of the outstanding voting securities of the surviving or resulting
entity (including, without limitation, an entity (“parent”) which as a result of
such transaction owns the Corporation or all or substantially all of the
Corporation’s assets either directly or through one or more subsidiaries)
(“Resulting Entity”) are, or are to be, Beneficially Owned, directly or
indirectly, by all or substantially all of the Persons who were the Beneficial
Owners of the outstanding voting securities of the Corporation immediately prior
to such Fundamental Transaction (excluding, for such purposes, any Person who is
or, within two years prior to the consummation date of such Fundamental
Transaction, was, an Affiliate or Associate (other than an Affiliate of Dole
Food Company, Inc. immediately prior to such consummation date) (as each of
Affiliate and Associate are defined in Rule 12b-2 promulgated under the Exchange
Act) of a party to the Fundamental Transaction) in substantially the same
proportions as their Beneficial Ownership, immediately prior to such Fundamental
Transaction, of the outstanding voting securities of the Corporation and
(b) more than half of the members of the board of directors or similar body of
the Resulting Entity (or its parent) were members of the Incumbent Board at the
time of the execution of the initial agreement providing for such Fundamental
Transaction.
     (4) A sale, transfer or any other disposition (including, without
limitation, by way of spin-off, distribution, complete liquidation or
dissolution) of all or substantially all of the Corporation’s business and/or
assets (an “Asset Sale”) is consummated, unless, immediately following such
consummation, all of the requirements of clauses (3)(a) and (3)(b) of this
definition of Change of Control are satisfied, both with respect to the
Corporation and with respect to the entity to which such business and/or assets
have been sold, transferred or otherwise disposed of or its parent (a
“Transferee Entity”).

12



--------------------------------------------------------------------------------



 



The consummation or effectiveness of a Fundamental Transaction or an Asset Sale
shall be deemed not to constitute a Change of Control if more than 50% of the
outstanding voting securities of the Resulting Entity or the Transferee Entity,
as appropriate, are, or are to be, Beneficially Owned by David H. Murdock. For
the avoidance of doubt, the consummation of the initial public offering of the
Corporation’s common stock shall not be considered a Change of Control or
Fundamental Transaction for any purpose under this Agreement.
“Corporation” shall mean Dole Food Company, Inc., a Delaware corporation, and
its successors. For purposes of this definition of Corporation, after the
consummation of a Fundamental Transaction or an Asset Sale, the term “successor”
shall include, without limitation, the Resulting Entity or Transferee Entity,
respectively.
“Dole” shall mean the Corporation and/or its Subsidiaries.
“Subsidiary” shall mean any corporation or other entity a majority or more of
the outstanding voting stock or voting power of which is beneficially owned
directly or indirectly by the Corporation.

13



--------------------------------------------------------------------------------



 



Exhibit A
Amount of Severance Pay and Benefits Following Qualified Termination
If a Qualified Termination occurs, Dole will pay you (except as provided below)
the following, no later than 90 calendar days after the date of Termination (or
90 days after the Change of Control becomes effective or is consummated, if you
have a Qualified Termination pursuant to the last sentence of section 1(a) of
the Agreement):
     (a) An amount in cash equal to two times your annual base salary as of the
date of Termination (or if your annual base salary was reduced within 180 days
before the Change of Control Date, the annual base salary in effect immediately
prior to such reduction);
     (b) An amount in cash equal to two times your target bonus as of the date
of Termination (or if your target bonus was reduced within 180 days before the
Change of Control Date, the target bonus in effect immediately prior to such
reduction);
     (c) An amount in cash equal to two times $10,000, in lieu of any other
health and welfare benefits (including medical, life, disability, accident and
other insurance or other health and welfare plans, programs, policies or
practices or understandings) and other taxable perquisites and fringe benefits
to which you or your family may have been entitled.
     (d) An amount in cash equal to the pro rata portion of the greater of
(i) your target benefits under our long term incentive plan (the “LTIP”) and
(ii) your actual benefits under the LTIP;
     (e) An amount in cash equal to the aggregate amount of the Accrued
Obligations;
     (f) An amount in cash equal to the pro rata portion of your target annual
bonus for the fiscal year in which the date of Termination occurs; and
     (g) An amount in cash equal to any reimbursement for outstanding
reimbursable expenses.
“Pro rata portion” in clauses (d) and (f), above, means pro rata with respect to
the portion of the relevant time period that has elapsed prior to the date of
Termination.
If a Qualified Termination occurs pursuant to the last sentence of section 1(a)
of the Agreement, then, notwithstanding anything to the contrary provided in any
plans or agreements of Dole pursuant to which you were granted options to
purchase shares of Dole’s common stock, any period of time set forth in such
plans or agreements in which you must exercise your options shall not begin to
run until the earlier to occur of (x) the consummation or effectiveness of the
Fundamental Transaction or the Asset Sale and (y) 270 days after the date of
Termination.
Notwithstanding anything to the contrary provided in any plans or agreements of
Dole pursuant to which you were granted options to purchase shares of Dole’s
common stock and/or other equity-based compensation awards, all of your unvested
options and/or other equity-based compensation awards granted pursuant to such
plans or agreements (whenever granted) shall be deemed to vest immediately prior
to the first time that one or both of the following conditions are satisfied:
(i) a Change of Control occurs and the acquiring or surviving company in the
transaction does not assume or continue your outstanding awards in connection
with the Change of Control; or (ii) a Qualified Termination occurs, and neither
the Board of Directors of Dole nor any committee thereof nor any other Person
shall have any discretion, right or power whatsoever to block, delay or impose
any condition upon such vesting. For the avoidance of doubt and not by way of
limitation of the foregoing, if a Qualified Termination occurs pursuant to the
last sentence of section 1(a) of this Agreement, all of your unvested options

14



--------------------------------------------------------------------------------



 



and/or other equity-based compensation awards shall vest hereunder immediately
prior to the effectiveness or consummation of the Fundamental Transaction or the
Asset Sale but not at any earlier time.
Your severance pay and benefits listed above and/or those provided to you under
other agreements, plans or arrangements with Dole, are subject to adjustment as
provided in Exhibit B. The adjustments are related to special taxes that may be
imposed on you and/or us if the severance amounts and benefits you receive
constitute so-called “excess parachute payments” under the tax laws. These tax
laws and the IRS rules and regulations that implement the laws are highly
complex, so we will not attempt to summarize them for you.
In the event that you have an employment contract or any other agreement with
Dole or participate in any other plan or program that entitles you to severance
payments upon the termination of your employment with Dole, the amount of any
such severance payments will be deducted from the payments to be made to you
under this Agreement. All benefits under this Agreement also will be reduced by
the amount paid to you under any United States, foreign or state statute, law,
rule or regulation that requires a formal notice period, pay in lieu of notice
(including but not limited to WARN Act payments), termination, indemnity,
severance payments or similar payments or entitlements related to service, other
than unemployment or social security benefits provided in the United States.
Notwithstanding the foregoing provisions of this paragraph, the benefit
reductions described in this paragraph shall only apply to the extent consistent
with Section 409A and authoritative IRS guidance thereunder.

15



--------------------------------------------------------------------------------



 



Exhibit B
Adjustment to Severance Pay and Benefits
     1. Adjustments. If any payment or benefit due under this Agreement,
together with all other payments and benefits (including, without limitation,
the acceleration of vesting of stock options and/or other equity-based
compensation awards) to which you are entitled from Dole, or any affiliate
thereof, would (if paid or provided) constitute an “excess parachute payment”
(as defined in Section 280G(b)(1) of the Code), the amounts otherwise payable
and benefits otherwise due under this Agreement will either (i) be delivered in
full, or (ii) be limited to the minimum extent necessary to ensure that no
portion thereof will fail to be tax-deductible to Dole by reason of Section 280G
of the Code, whichever of the foregoing amounts, taking into account the
applicable federal, state or local income and employment taxes and the excise
tax imposed under Section 4999 of the Code, results in your receipt, on an
after-tax basis, of the greatest amount of benefits, notwithstanding that all or
some portion of such benefits may be subject to the excise tax imposed under
Section 4999 of the Code. In the event that the payments and/or benefits are to
be reduced pursuant to this Exhibit B, such payments and benefits shall be
reduced such that the reduction of compensation to be provided to you as a
result of this Exhibit B is minimized. In applying this principle, the reduction
shall be made in a manner consistent with the requirements of Section 409A of
the Code and where two economically equivalent amounts are subject to reduction
but payable at different times, such amounts shall be reduced on a pro rata
basis but not below zero.
     2. Determinations. All determinations required to be made under this
Exhibit B, including without limitation the determination of whether any payment
or benefit would result in a loss of a deduction by reason of Section 280G, the
calculation of the value of any such payment or benefit and whether any payment
or benefit constitutes reasonable compensation, will be made, at our option, by
Dole’s independent auditors or a nationally recognized executive compensation
consulting firm (the “Accounting Firm”). The Accounting Firm will provide
detailed supporting calculations both to Dole and you within 15 business days of
the receipt of notice from you that there has been a payment that could
constitute an excess parachute payment, or such earlier time as is requested by
Dole. If the Accounting Firm is serving as accountant or auditor for the Person
effecting the Change of Control, Dole will appoint another nationally recognized
accounting firm to make these required determinations (which accounting firm
will then be referred to as the Accounting Firm). All fees and expenses of the
Accounting Firm will be borne solely by Dole. Any such determinations by such
accounting firm will be binding on you and Dole.

16



--------------------------------------------------------------------------------



 



Exhibit C
Form of General Release Agreement
THIS GENERAL RELEASE AGREEMENT (this “Agreement”), by and between
                                         (the “Executive”) and Dole Food
Company, Inc., and its subsidiary and affiliate corporations (collectively, the
“Company”), with reference to the following facts:
     1. Date of Termination. Executive’s employment with the Company will be
terminated effective                     , ___(“date of Termination”).
     2. Payment Contingent upon Release. Executive understands that Company’s
obligation to make the payments provided for in the Change of Control Agreement
dated as of                     , ___ (the “Change of Control Agreement”)
between Executive and the Company, is conditioned upon Executive’s execution of
this release within 90 days after the date of Termination and non-revocation of
this release in accordance with the terms hereof.
     3. Payment Amount. Executive further understands that by signing this
Agreement, Company shall pay Executive a lump sum payment of
                                        , less payroll and other deductions
required by law and authorized by the terms of the Change of Control Agreement.
     4. Return of Company Property. Executive shall immediately return to the
Company all property of the Company, including computer and other electronic
equipment, computer passwords, telephones, pagers, etc., in his possession or
control.
     5. Satisfaction and Release of All Obligations Owed. Except for those
obligations created by this Agreement, and except as provided below, Executive
understands and agrees that, by signing this Agreement, Executive acknowledges
full and complete satisfaction of and is releasing and discharging and promising
not to sue the Company, its divisions, subsidiaries, affiliates, past and
present and each of them as well as its and their directors, officers,
stockholders, representatives, assignees, successors, agents and Executives,
past and present, and each of them (individually and collectively, “Releasees”),
from and with respect to any and all claims, wages, stock, vacation pay, paid
time off, bonuses, employee benefits, separation pay, or any other compensation,
employment perquisites or benefits, demands, rights, liens, agreements, suits,
obligations, debts, costs, expenses, attorneys’ fees, damages, judgments, orders
and liabilities of any kind, known or unknown, suspected or unsuspected, and
whether or not concealed or hidden, arising out of or in any way connected with
Executive’s employment with, or the termination of Executive’s employment with,
the Company, including but in no way limited to any act or omission committed or
omitted prior to the date of execution of this Agreement. This includes but is
in no way limited to any claim under Title VII of the Civil Rights Act of 1964,
the Age Discrimination in Employment Act of 1967, as amended (“ADEA”), the
Executive Retirement Income Security Act of 1974 (except for vested benefits, if
any), the Americans with Disabilities Act, California Fair Employment and
Housing Act, or any other foreign law, federal, state or local law, regulation,
constitution or ordinance. Nothing in this release shall affect Executive’s
ability to pursue COBRA rights, and Company acknowledges the Executive will
pursue his election to convert coverages as permitted under COBRA. Further,
nothing in this Release shall affect Executive’s rights under any qualified
retirement plans, supplemental retirement plans, deferred compensation plans or
stock incentive plans of the Company, and Executives rights under such plans
shall be governed by the terms of such plans.
     6. Release of Liability Related to Termination. Except for those
obligations created by this Agreement, and except as provided below, the Company
hereby acknowledges full and complete satisfaction of and releases and
discharges and covenants not to sue Executive from and with respect to any and
all claims, demands, rights, liens, agreements, suits, obligations, debts,
costs, expenses, attorneys’ fees, damages, judgments, orders and liabilities of
any kind, known or unknown, suspected or unsuspected, and whether or not
concealed or hidden, arising out of or in any way connected with

17



--------------------------------------------------------------------------------



 



Executive’s employment with, or the termination of Executive’s employment with,
the Company, including but in no way limited to any act or omission committed or
omitted prior to the date of execution of this Agreement, provided however, that
this general release of Executive shall not extend to any claims against
Executive which arise out of facts which are finally adjudged by a court of
competent jurisdiction to be a willful breach of fiduciary duty or a crime under
any federal, state, or local statute, law, ordinance or regulation. At this
time, no such claim exists to the Company’s knowledge.
     7. Covenants. The parties covenant and affirm that neither of them has
caused or permitted to be filed any claim, charge, suit, complaint, action,
cause of action, or proceeding of any kind in any forum against the Releases or
the Executive. The parties further covenant and affirm that they have not made
any assignment and will make no assignment of any claims, demands or causes of
action released herein and will not file, refile, initiate, or cause to be
filed, refilled or initiated any claim, charge, suit, complaint, action or cause
of action based upon, arising out of, or relating to any claim, demand, or cause
of action released herein, nor shall the parties participate, assist or
cooperate in any claim, charge, suit, complaint, action or proceeding regarding
the Releasees or the Executive, whether before a court, administrative agency,
arbitrator or other tribunal, unless required to do so by law.
     8. Waiver of Section 1542. Except as provided in this Agreement, it is both
parties’ intention in signing this Agreement that it should be effective as a
bar to each and every claim, demand and cause of action stated above. In
furtherance of this intention, each party hereby expressly waives any and all
rights and benefits conferred upon it by the provisions of Section 1542 of the
California Civil Code or any similar law in any other jurisdiction. Section 1542
provides: “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES
NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE
RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.”
     9. Waiver of ADEA Rights. Executive understands and agrees that, by signing
this Agreement, Executive is waiving any and all rights or claims that Executive
may have arising under the ADEA, which have arisen on or before the date of
execution of this Agreement. Executive further understands and agrees that
(i) in return for this Agreement, Executive will receive compensation beyond
that which Executive was already entitled to receive before entering into this
Agreement, (ii) Executive is hereby advised in writing by this Agreement to
consult with an attorney before signing this Agreement, (iii) Executive has been
provided a full and ample opportunity to study this Agreement, including a
period of at least twenty-one (21) days, within which to consider it, (iv) to
the extent that Executive takes less than twenty-one (21) days within which to
consider this Agreement prior to execution, Executive acknowledges that he has
had sufficient time to consider this Agreement with his counsel and that he
expressly, voluntarily and knowingly waives any additional time; and
(v) Executive was informed that Executive has seven (7) days following the date
of signing of this Agreement in which to revoke this Agreement by delivering a
written, signed revocation to Vice-President — Human Resources, Dole Food
Company, Inc., One Dole Drive, Westlake Village, CA 91362, before the expiration
of seven (7) days.
     10. Confidential Information. Executive acknowledges that during
Executive’s employment with the Company, Executive has had access to
confidential and proprietary business information that is the property of the
Company, the disclosure or utilization of which would cause substantive and
irreparable harm, loss of goodwill and injury to the Company. Executive
acknowledges that Executive has returned to the Company all such confidential
and proprietary business information in Executive’s possession, custody or
control, as well as all files, memoranda, records, documents, computer records,
copies of the foregoing, and other such information related to the Company in
Executive’s possession, custody or control. Executive further agrees not to
disclose or utilize any such confidential or proprietary business information in
the future.
     11. Waiver of Claims for Damages. Each party agrees that by this Agreement
it waives any claim for damages incurred at any time after the date of this
Agreement because of alleged continuing effects of

18



--------------------------------------------------------------------------------



 



any alleged wrongful or discriminatory acts or omissions involving any Releasee,
or the Executive, as applicable, which occurred on or before the execution of
this Agreement and any right to sue for injunctive relief against the alleged
acts or omissions occurring prior to the date of this Agreement.
     12. Severability. The parties understand and agree that if any provision of
this Agreement shall, for any reason, be adjudged by any court of competent
jurisdiction to be invalid or unenforceable, such judgment shall not affect,
impair, or invalidate the remainder of this Agreement, but shall be confined in
this operation to the provision of this Agreement directly involved in the
controversy in which such judgment shall have been rendered.
     13. Arbitration of Disputes.
          (a) Any controversy or claim arising out of or relating to this
Agreement, its enforcement, arbitrability or interpretation, or because of an
alleged breach, default, or misrepresentation in connection with any of its
provisions, or arising out of or relating in any way to the Executive’s
employment or termination of the same, including, without limiting the
generality of the foregoing, any alleged violation of statute, common law or
public policy, shall be submitted to final and binding arbitration, to be held
in Los Angeles County, California, before a single arbitrator, in accordance
with California Civil Procedure Code §§ 1280 et seq. The arbitrator shall be
selected by mutual agreement of the parties or, if the parties cannot agree,
then by striking from a list of arbitrators supplied by the American Arbitration
Association. The arbitrator shall issue a written opinion setting forth the
essential findings and conclusions upon which the arbitrator’s award is based.
The Company will pay the arbitrator’s fees and arbitration expenses and any
other costs associated with the arbitration hearing (recognizing that each side
bears its own deposition, witness, expert and attorneys’ fees and other expenses
as and to the same extent as if the matter were being heard in court). If,
however, any party prevails on a statutory claim which affords the prevailing
party attorneys’ fees and costs, or if there is a written agreement providing
for fees and costs, then the arbitrator may award reasonable fees to the
prevailing party. Any dispute as to the reasonableness of any fee or cost shall
be resolved by the arbitrator. Nothing in this paragraph shall affect the
Executive’s or the Company’s ability to seek from a court injunctive or
equitable relief.
          (b) Except as may be necessary to enter judgment upon the award or to
the extent required by applicable law, all claims, defenses and proceedings
(including, without limiting the generality of the foregoing, the existence of a
controversy and the fact that there is an arbitration proceeding) shall be
treated in a confidential manner by the arbitrator, the parties and their
counsel, each of their agents, and employees and all others acting on behalf of
or in concert with them. Without limiting the generality of the foregoing, no
one shall divulge to any third party or Person not directly involved in the
arbitration the content of the pleadings, papers, orders, hearings, trials, or
awards in the arbitration, except as may be necessary to enter judgment upon an
award as required by applicable law. Any controversy relating to the
arbitration, including, without limiting the generality of the foregoing, to
prevent or compel arbitration or to confirm, correct, vacate or otherwise
enforce an arbitration award, shall be filed under seal with the court, to the
extent permitted by law.
     14. Entire Understanding. The parties understand that this Agreement
represents the entire agreement and understanding between the parties and
supersedes any prior or contemporaneous agreement, understanding or negotiations
respecting such subject. No change to or modification of this Agreement shall be
valid or binding unless it is in writing and signed by Executive and a duly
authorized officer of the Company.
     15. Governing Law. This Agreement shall be governed and construed under the
applicable laws of the State of California.

19



--------------------------------------------------------------------------------



 



Executive affirms that Executive has read and understands this Agreement and
hereby agrees to voluntarily sign it. Executive declares under penalty of
perjury that the foregoing is true and correct.
          EXECUTED this                      day of                     , ____,
at                                         .

     
 
  [Name]
 
 
  

20